Citation Nr: 1422665	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-13 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected residual increased urinary frequency, status post testicular cancer with orchiectomy and post-operative scar (hereinafter, 'residuals of testicular cancer') and/or posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1976 to January 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Los Angeles, California, which has certified the appeal to the Board.

The Board notes that the April 2008 rating decision also denied service connection for PTSD and the Veteran perfected an appeal regarding such denial.  However, in August 2012, the RO granted service connection for PTSD)with major depressive disorder and assigned an evaluation of 10 percent from October 11, 2005, and 100 percent from August 27, 2007.  As such award is a full grant of the benefit sought on appeal, the issue of entitlement to service connection for PTSD is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-1159 (Fed. Cir. 1997). 

The Board further observes that, following the issuance of the August 2012 rating decision, the Veteran entered a notice of disagreement as to the propriety of the assigned effective date of the award for PTSD in June 2013 and a statement of the case regarding such issue was provided to the Veteran in November 2013.  However, he did not submit a timely substantive appeal.  Therefore, this issue is not properly before the Board. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the Veteran's representative's April 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran seeks service connection for hypertension, to include as secondary to his service-connected residuals of testicular cancer and/or psychiatric disability.  He contends that his testicular cancer and all the related issues surrounding it have caused him to experience high blood pressure or hypertension as a direct result of the events surrounding the testicular cancer.  Additionally, a September 6, 2007 VA treatment record noted that the Veteran's medication for his major depressive disorder may be increased in the future, but indicated that doing such may worsen his hypertension.  Additionally, his representative maintains that the Veteran has averred that his hypertension began in service and that he experienced continued symptomatology of such post-service.   

The Board finds that a remand is necessary in order to afford the Veteran a VA examination to determine the nature and etiology of his hypertension.  Initially, the Board notes that the Veteran has a current diagnosis of hypertension.  Additionally, the record includes an August 2007 letter from Dr. B. B. C., one of the Veteran's treating VA physicians, which states that the Veteran suffers from hypertension and chronic pain related to cancer treatment.  VA treatment records show that the Veteran has been diagnosed with hypertension and has received treatment for service-connected testicular cancer and its residuals.  Furthermore, as noted previously, VA treatment records caution against increasing the Veteran's medication for his psychiatric disability as it may worsen his hypertension.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his hypertension.

Additionally, while on remand, the Veteran also should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his hypertension.  After securing any necessary authorization from him, the AOJ should obtain all identified treatment records for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his hypertension.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his hypertension.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Thereafter, the examiner should offer an opinion regarding the following inquiries:

(A) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hypertension is related to his military service?

(B)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran manifested hypertension within one year of his service discharge in January 1981 (i.e., by January 1982)?  If so, what were the manifestations?

(C) Is it at least as likely as not that the Veteran's hypertension is caused OR aggravated by residuals of his testicular cancer, to include the treatment for such disability?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

(D) Is it at least as likely as not that the Veteran's hypertension is caused OR aggravated by his PTSD with major depressive disorder, to include the medications taken for such disability?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

In addressing such inquiries, the examiners should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  All opinions expressed should be accompanied by supporting rationale. 

3. After completing the above, and any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

